      Case 20-12141-mdc                     Doc 49 Filed 10/02/20 Entered 10/03/20 01:39:03                                              Desc Imaged
                                                 Certificate of Notice Page 1 of 3
                                                              United States Bankruptcy Court
                                                              Eastern District of Pennsylvania
In re:                                                                                                                 Case No. 20-12141-mdc
Arthur Herring, III                                                                                                    Chapter 7
       Debtor(s)
                                                     CERTIFICATE OF NOTICE
District/off: 0313-2                                                  User: dlv                                                                   Page 1 of 2
Date Rcvd: Sep 30, 2020                                               Form ID: 139                                                              Total Noticed: 16
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Oct 02, 2020:
Recip ID                 Recipient Name and Address
db                     + Arthur Herring, III, 1045 N West End Blvd, Lot 150, Quakertown, PA 18951-4146
aty                    + Daniel DeSouza, DeSouza Law, P.A., 3111 N. University Drive, Suite 301, Coral Springs, FL 33065-5058
cr                     + NITV Federal Services, LLC, c/o Dean E. Weisgold, 1835 Market Street, Suite 1215, Philadelphia, PA 19103-2912
14498028               + David L Singh, Esquire, Wisler Pearlstine, LLP, 460 Norristown Road, Suite 110, Blue Bell, PA 19422-2344
14498030               + DeSouza Law, P.A., 3111 N. University Drive, Suite 301, Pompano Beach, FL 33065-5058
14498029               + Dean E Weisgold, Esquire, 1835 Market St,, Ste 1215, Philadelphia, PA 19103-2912
14498032               + Melody Lakes, ATTN Office, 1045 N. West End Bl., Quakertown, PA 18951-4111
14498737               + NITV Federal Services, LLC, c/oDean E. Weisgold, Esquire, 1835 Market Street, Suite 1215, Philadelphia, PA 19103-2912
14507699                 Nitv Federal Services LLC., C/o Advisor Law LLC James, 2925 Pga Blvd Ste 204, Palm Beach Gardens, FL 33410-2909
14498033               + Nitv Federal Services LLC., C/o DeSouza Law, PA, 3111 N. University Drive, Ste. 301, Coral Springs, FL 33065-5058
14498034               + Quakertown National Bank, PO Box 9005, Quakertown, PA 18951-9005

TOTAL: 11

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                   Notice Type: Email Address                                   Date/Time                 Recipient Name and Address
smg                        Email/Text: megan.harper@phila.gov
                                                                                        Oct 01 2020 03:27:00      City of Philadelphia, City of Philadelphia Law
                                                                                                                  Dept., Tax Unit/Bankruptcy Dept, 1515 Arch
                                                                                                                  Street 15th Floor, Philadelphia, PA 19102-1595
smg                        Email/Text: RVSVCBICNOTICE1@state.pa.us
                                                                                        Oct 01 2020 03:26:00      Pennsylvania Department of Revenue, Bankruptcy
                                                                                                                  Division, P.O. Box 280946, Harrisburg, PA
                                                                                                                  17128-0946
smg                    + Email/Text: usapae.bankruptcynotices@usdoj.gov
                                                                                        Oct 01 2020 03:26:00      U.S. Attorney Office, c/o Virginia Powel, Esq.,
                                                                                                                  Room 1250, 615 Chestnut Street, Philadelphia, PA
                                                                                                                  19106-4404
14498031                   Email/Text: fnb.bk@fnfg.com
                                                                                        Oct 01 2020 03:26:00      Harleysville National Bank, 483 Main Street,
                                                                                                                  Harleysville, PA 19438-2300
14498027                   EDI: JPMORGANCHASE
                                                                                        Oct 01 2020 05:33:00      Chase, PO Box 15123, Wilmington, DE
                                                                                                                  19850-5123

TOTAL: 5


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.
       Case 20-12141-mdc                 Doc 49 Filed 10/02/20 Entered 10/03/20 01:39:03                                       Desc Imaged
                                              Certificate of Notice Page 2 of 3
District/off: 0313-2                                             User: dlv                                                              Page 2 of 2
Date Rcvd: Sep 30, 2020                                          Form ID: 139                                                         Total Noticed: 16

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Oct 02, 2020                                       Signature:           /s/Joseph Speetjens




                                CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on September 29, 2020 at the address(es) listed
below:
Name                            Email Address
BONNIE B. FINKEL
                                finkeltrustee@comcast.net NJ69@ecfcbis.com;Finkeltrustee@comcast.net

BONNIE B. FINKEL
                                on behalf of Trustee BONNIE B. FINKEL finkeltrustee@comcast.net NJ69@ecfcbis.com;Finkeltrustee@comcast.net

DEAN E. WEISGOLD
                                on behalf of Creditor NITV Federal Services LLC dean@weisgoldlaw.com, 2rainman@comcast.net

DEAN E. WEISGOLD
                                on behalf of Plaintiff NITV Federal Services LLC dean@weisgoldlaw.com, 2rainman@comcast.net

MATTHEW R. NAHRGANG
                                on behalf of Defendant Arthur Herring III mnahrgang@verizon.net

MATTHEW R. NAHRGANG
                                on behalf of Debtor Arthur Herring III mnahrgang@verizon.net

United States Trustee
                                USTPRegion03.PH.ECF@usdoj.gov


TOTAL: 7
 Case 20-12141-mdc             Doc 49 Filed 10/02/20 Entered 10/03/20 01:39:03                           Desc Imaged
                                    Certificate of Notice Page 3 of 3
                             UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF PENNSYLVANIA
_________________________________________________________________________________________________________
In Re: Arthur Herring, III
1045 N West End Blvd
Lot 150
Quakertown, PA 18951
Debtor(s)                                                                               Case No: 20−12141−mdc
                                                                                        Chapter: 7
Last Four digits of Social Security
or Individual Taxpayer−Identification (ITIN) No(s).,
(if any) Employer Tax−Identification (EIN) No(s). (if any).:
xxx−xx−7986
__________________________________________________________________________________________________________

                                  NOTICE OF NEED TO FILE PROOF OF CLAIM
                                       DUE TO RECOVERY OF ASSETS
      NOTICE IS GIVEN THAT:
         The initial notice in this case instructed creditors that it was not necessary to file a proof of claim. Since
that notice was sent, assets have been recovered by the trustee.

        Creditors who wish to share in any distribution of funds must file a proof of claim with the clerk of the
bankruptcy court at the address below on or before
                                                      Date: 1/1/21
         Creditors who do not file a proof of claim on or before this date might not share in any distribution from
the debtor's estate.

          A proof of claim is a signed statement describing a creditor's claim. A Proof of Claim form ("Official
Form B 410") can be obtained at the United States Courts Website:
(http://www.uscourts.gov/FormsAndFees/Forms/BankruptcyForms) or you can obtain one at any bankruptcy
clerk's office. It may be filed by regular mail. To receive acknowledgment of your filing, you may either enclose a
stamped self−addressed envelope and a copy of this proof of claim or you may access the court's PACER system
(http://www.pacer.gov) to view your filed proof of claim

         There is no fee for filing the proof of claim.
         Any creditor who has filed a proof of claim already need not file another proof of claim.
                                                  900 Market Street
                                                       Suite 400
                                                Philadelphia, PA 19107
                                                                                  For The Court

                                                                                  Timothy B. McGrath
                                                                                  Clerk of Court
Date: 9/30/20

                                                                                                                  46
                                                                                                            Form 139
